Title: From George Washington to Richard Peters, 6 June 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Middle Brook 6 June 1777

I am favd with yours of the 30th May. Mr Boudinot Commy of prisoners is gone down to Congress to lay before them a State of that department and from him you will learn that Sir Wm Howe would not permit Mr pintard to act as Agent for prisoners by Virtue of any Commission from me, but assented to his being allowed to distribute any money or necessaries that might be sent in. Mr Boudinot can likewise give you full information of any other Matters, respecting the State of our prisoners in the hands of the Enemy.
If there was any use in Colo. Formans having Artillery I could not spare them at this time. But I do not conceive they would be of the least service in his Situation. If the place is such that he cannot safely plant a Guard there for fear of the Enemy, he would by the same rule lose his Artillery, as he has not men to support them. If any works are necessary at the passes he mentions, I should think small Redoubts sufficient to oppose musquetry.
I shall let Capt. Doyle know of the charge exhibited against him and if it appears that he has appropriated the public Money to his private Use he certainly ought to be dismissed the Service. I am &c.
